UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
  LENDLEASE TURNER, A JOINT VENTURE
  BETWEEN LENDLEASE (US) CONSTRUCTION
  LMB, INC. AND TURNER CONSTRUCTION
  COMPANY,
                                                                         STIPULATED PROTECTIVE
                                      Plaintiff,                         ORDER

                    - against -
                                                                         1:19-cv-03645 (ER)

  AXIS INSURANCE COMPANY, AND
  SCOTTSDALE INDEMNITY COMPANY,

                                       Defendants.
 --------------------------------------------------------------------x

        IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed. R. Civ. P. 26(c), that
the parties will be bound by the following terms and conditions of a protective order:

       1.    The Plaintiff Lendlease Turner, a Joint Venture between Lendlease (US)
Construction LMB, Inc. and Turner Construction Company (“Lendlease Turner”)’s Joint
Venture Agreement will be marked by Plaintiff’s counsel as “CONFIDENTIAL” and deemed
“CONFIDENTIAL MATERIALS” pursuant to this Order.

       2.      CONFIDENTIAL MATERIALS shall be used solely for the purpose of pursuing
and contesting the causes of action presented in this litigation, and not for any other purpose.

        3.     The documents designated “CONFIDENTIAL” shall not be disclosed or
disseminated to any person, except the following individuals, unless and until this Court rules
that there may be further disclosure:

                  a.      counsel of record for the respective parties, including any personnel
                          assigned to and necessary to assist in the litigation; and

                  b.      parties to the above-captioned action including their employees; and

                  c.      non-party experts, independent consultants, or agents engaged by counsel
                          or the parties to assist in prosecuting or defending the claims presented,
                          provided that each non-party expert, independent consultant, and/or agent
                          has the need to learn the content of such CONFIDENTIAL MATERIALS
                          and has signed an undertaking in the form of Exhibit A before being
                          provided with CONFIDENTIAL MATERIAL subject to this Protective
                          Order; and



                                                        1
                d.     non-party witnesses called to testify at a deposition or at trial of the above-
                       captioned action, provided the non-party witness has signed an
                       undertaking in the form of Exhibit A before being provided with
                       CONFIDENTIAL MATERIAL subject to this Protective Order.

These restrictions may be altered or supplemented only by written stipulation between the parties
filed with and approved by the Court or by order of the Court on motion.

       4.       Defendants shall not file any CONFIDENTIAL MATERIALS with the Court
without first seeking the appropriate Order to file said materials under seal.

        5.      This Protective Order shall not prevent or prejudice any party from applying to
the Court for appropriate relief, for further or additional protective orders, or from agreeing with
the other party to a modification of the Protective Order, subject to the approval of this Court.

        6.     Within sixty (60) days after final termination of this litigation, either by
settlement, by expiration of the time to appeal, or after issuance of the appellate mandate after an
appeal, receiving counsel of record shall either certify destruction of all CONFIDENTIAL
MATERIALS including all copies, abstracts or summaries, and documents containing
information taken from CONFIDENTIAL MATERIALS (but excluding any materials which in
the judgment of the receiving counsel are their work product) or return them to the producing
party. However, one counsel of record for each party may retain one copy of all
CONFIDENTIAL MATERIALS, solely for reference in the event of a dispute over the use or
dissemination of information subject to the terms of this Protective Order or over compliance
with the final judgment. The retaining counsel of record shall secure and maintain restricted
access to these CONFIDENTIAL MATERIALS.

        7.     The United States District Court for the Southern District of New York retains
jurisdiction over all matters arising under this Protective Order.

       8.      Each party reserves the right to object to any other party’s designation of material
as “CONFIDENTIAL.” If a party objects to the designation of materials as “CONFIDENTIAL
MATERIALS,” that party shall advise the other parties in writing of such objection within ten
(10) days after receiving such materials. The burden will then be on the party wishing to
designate CONFIDENTIAL MATERIALS to apply for a protective order from the Court within
ten (10) days. The other parties shall not disclose the material designated as “CONFIDENIAL”
pending a determination by the court

       9.       Nothing in this Protective Order operates to create an admission by any party that
confidential information disclosed in this case is relevant or admissible. Each party specifically
reserves the right to object to the use or admissibility of all CONFIDENTIAL MATERIALS
disclosed, in accordance with applicable law and Court rules.




                                                 2
          Respectfully submitted,

          FOR THE PLAINTIFF,
          LENDLEASE TURNER, A JOINT
          VENTURE BETWEEN
          LENDLEASE (US)
          CONSTRUCTION LMB, INC.,
          AND TURNER CONSTRUCTION
          COMPANY

    By:
          Kerianne E. Kane, Esq.
          Saxe Doernberger & Vita, P.C.
          35 Nutmeg Drive, Suite 130
          Trumbull, CT 06611
          Tel: (203) 287-2100
          Fax: (203) 287-8847
          kek@sdvlaw.com


          FOR DEFENDANT
          AXIS INSURANCE COMPANY

    By:    /s/ Robert M. Mangino
          Robert M. Mangino, Jr., Esq.
          Clyde & Co US LLP
          405 Lexington Avenue
          New York, NY 10174
          Tel: (212) 710-3900
          Fax: (212) 710-3950
          robert.mangino@clydeco.us


          FOR DEFENDANT
          SCOTTSDALE INDEMNITY
          COMPANY

    By:    /s/ Robert S. Nobel
          Robert S. Nobel, Esq.
          Traub Lieberman Straus &
          Shrewsberry LLP
          Mid-Westchester Executive Park
          Seven Skyline Drive
          Hawthorne, NY 10532
          Tel: (914) 347-2600
          rnobel@tlsslaw.com



3
SO ORDERED.


Dated: New York, New York

       Dec. 3, 2019



                                Edgardo Ramos, U.S. District Judge




                            4
EXHIBIT A




    5
   UNITED STATES DISTRICT COURT
   FOR THE SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
   LENDLEASE TURNER, A JOINT VENTURE
   BETWEEN LENDLEASE (US) CONSTRUCTION
   LMB, INC. AND TURNER CONSTRUCTION
   COMPANY,
                                                                         CONSENT TO BE BOUND BY
                                      Plaintiff,                         PROTECTIVE ORDER

                    - against -
                                                                         1:19-cv-03645 (ER)

  AXIS INSURANCE COMPANY, AND
  SCOTTSDALE INDEMNITY COMPANY,

                                       Defendants.
 --------------------------------------------------------------------x

         I,                                          , declare that:

        1.      I have received a copy of the Protective Order, entered on            , 2019,
in the action captioned Lendlease Turner, A Joint Venture Between Lendlease (US) Construction,
LMB, Inc. and Turner Construction Company v. AXIS Insurance Company, et al, No. 1:19-cv-
03645 (ER) (S.D.N.Y.) (the “Action”), and I have read and understand its provisions.

        2.     I agree to be bound by the provisions of the Protective Order and will hold in
confidence, will not disclose to anyone other than those persons specifically authorized by the
Protective Order, and will not use for purposes other than for this Action any information or
materials designated as “CONFIDENTIAL” that I receive in this Action, except as otherwise
permitted under the terms of the Protective Order.

        3.     By executing this Consent To Be Bound by Protective Order (“Consent Form”), I
voluntarily submit to the personal jurisdiction of the United States District Court for the Southern
District of New York, which may enforce the terms of the Protective Order and this Consent
Form.

Dated:


                                                                         Signature


                                                                         Printed Name


Notary Public


                                                        6
